DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spielbauer et al (US6363083) hereinafter Spielbauer.

:  the CAN ID represented by the predetermined bit (Fig. 2, and wherein the generating includes: 
a first bit allocation process of allocating N-th to M-th bits of the CAN ID for use classification; a second bit allocation process of allocating O-th to P-th bits of the CAN ID for target classification; and a third bit allocation process of allocating Q-th to R-th bits of the CAN ID for data number classification (Fig. 3, where portions of the indentifing field are used for a plurality of classes, COL. 2, lines 10-45) , wherein N, M, O, P, Q and R are integers and satisfy a relation of R>Q, P>O, M>N (Fig. 3, and COL. 2, lines 35-47).   
As to claim 2, Spielbauer discloses the CAN communication method, wherein the first bit allocation process comprises: a use classification bit area division step of dividing the bits allocated for the use classification (N-th to M-th of the CAN ID) into two or more areas having a predetermined range (Fig. 3, and COL.3, lines 1-10); 
and an application assignment step of assigning a use corresponding to each of the or more areas the predetermined range divided in the use classification bit area division step (Fig. 3, and COL. 3, lines 17-25).
.  
As to claim 3, Spielbauer discloses the CAN communication method, wherein the use

and a target assignment step for assigning a data transmission target corresponding to each of two or more areas having  the predetermined range divided in the target classification bit area division step (COL. 3, lines 25-43).  

As to claim 7, Speilbauer discloses the CAN communication method, wherein the target assigned in the target assignment step represents a target corresponding to information included in transmitted data (COL. 2, lines 15-40). 
 
As to claim 8, Speilbauer discloses The CAN communication method, wherein each CAN ID generated in the first bit allocation process and the second bit allocation process transmits up to 2^(R-Q) data (Fig. 3, COL. 3, lines 35-50).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Speilbauer as applied to claim1 above, and further in view of Ben Noon et al (US6363083) hereinafter Ben Noon.

As to claim 4, Spelbauer does not disclose the CAN communication method, wherein the use assigned according to the transmission frequency is set as at least one of a periodic data transmission useand   wherein a use assigned according to a range of an area where data is transmitted and received is set as at least one of an external data communication use transmitted to and received from a battery system and a power management and an internal data communication use transmitted and received within a battery system.
Ben Noon teaches in Fig. 1B the CAN communication method, wherein the use assigned according to the transmission frequency is set as at least one of a periodic data transmission useand   wherein a use assigned according to a range of an area where data is transmitted and received is set as at least one of an external data communication use transmitted to and received from a battery system and a power management and an internal data communication use 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the capability of Ben Noon in the system of Speilbauer to enable a robust safety system (para. 0008).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (20040057450) where management of CAN communication nodes using the multiple CAN protocol fields.


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184  


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184